MEMORANDUM OPINION


No. 04-04-00705-CV

IN THE INTEREST OF J.D.C. and N.P., Minor Children

From the 166th Judicial District Court, Bexar County, Texas
Trial Court No. 2004-EM5-01633
Master Jim A. Rauch, Judge Presiding

PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Catherine Stone, Justice
Rebecca Simmons, Justice
 
Delivered and Filed:   June 22, 2005

DISMISSED FOR WANT OF PROSECUTION
            Appellant’s brief, which was due on April 21, 2005, has not been filed.  On May 5, 2005, this
court ordered appellant to show cause in writing by May 20, 2005, why this appeal should not be
dismissed for want of prosecution.  Appellant did not respond.  The appeal is dismissed for want of
prosecution.  See Tex. R. App. P. 38.8(a)(1), 42.3(b).  Costs of appeal are taxed against appellant. 
                                                                                    PER CURIAM